UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 201 5 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54988 PSM HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 87-0445475 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1109 N. Bryant Ave., Suite 110 Edmond, Oklahoma (Address of principal executive offices) (Zip Code) Issuer’s telephone number, including area code: (405) 753-1900 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act:
